DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig 8. is objected to because step S113 recites “CHANGE TEMPERATURE VARIATION” while the specification recites the step as calculating the temperature variation. 
Fig. 13 is objected to because steps 4-6 show operating at “BASIC COOLING ABILITY” while the specification recites steps 4-6 operating at 90% of the basic cooling ability.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 203 recites maintaining cooling capacity when a variation is equal to or more than a reference value, and increasing capacity when the variation is equal to or less than the reference value. As written, the description is unclear because it describes both maintaining a capacity and increasing a capacity when a variation is equal to the reference value.
The specification appears to contradict itself at paragraphs 257-258. Specifically, the specification recites operating at a 90% capacity from steps 4-6 and also operating at 100% capacity from steps 4-6. 
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities: Claim 1 recites “An intelligent refrigerator” while dependent claims 2-12 each recite the “artificial intelligent refrigerator”. The claims should be amended to be in agreement with each other. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5-6, the term "initial starting" in each of claims 5 and 6 is a relative term which renders the claims indefinite. The term "initial starting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes prior art references will be considered to meet the limitations of the claims unless it is explicitly recited to perform the recited control after initial starting.
	Regarding claims 7-8, the claims are rejected due to dependency from claim 6. 
	Further regarding claim 7, the claim recites setting “a step range of the calculated load accumulation amount”. This limitation is indefinite as I is unclear what a “step range” of a load means. For examination purposes the claim is presumed to describe the control that appears to be shown in Fig. 13 wherein a percentage amount of change in load accumulation is divided into control responses at a stepped a basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2010/0152902).
	As to claim 1, Sung teaches an intelligent refrigerator comprising:
	first and second temperature sensors to detect temperature within each of a refrigerating compartment 32 and a freezing compartment 31 (paragraph 34, lines 1-4); 
	and a controller configured to:
		calculate a load accumulation amount of items stored in the compartments 31-32 based on the sensed temperatures (paragraph 35, lines 1-5); and
		perform an operation corresponding to a lead using the calculated load accumulation amount (paragraph 35, lines 5-6).
	The controller is capable of receiving temperature information and calculating a load based on the received information, and therefore inherently includes a processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied above, and further in view of Chung (US 2016/0313054).
	As to claim 2, Sung teaches a first compressor 100, a condenser 110, first and second evaporators 122-124, and a refrigerant switch valve 130 (Fig. 4).
	Sung does not explicitly teach a second compressor as claimed. However, Chung teaches that it is known to utilize a two-stage compressor system with parallel evaporators, wherein a first evaporator is coupled to the intake of the first compressor and a second evaporator is connected between a discharge side of the first compressor and an intake side of the second compressor (Fig. 2). The system of Chung is configured for use of both evaporators simultaneously and prevents a situation wherein an unbalanced amount of refrigerant is supplied to one of the evaporators (paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to utilize a configuration with two evaporators and two compressors as claimed and taught by Chung because it would allow for reliable use of simultaneous evaporator operation for cooling. 
	As to claim 5, Sung teaches maintaining a cooling capacity at initial starting (paragraphs 35-36) and thus is operable to maintain a current cooling ability when a temperature variation is equal to or greater than a pre-set reference temperature.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied above, and further in view of Boer (US 2007/0227161).
As to claim 3, Sung teaches calculating the load of each compartment 31-32, and thus is considered to include two load calculators. Sung is silent in regards to the specific manner in which the load is calculated. However, Boer teaches that it is known to determine a load accumulation amount of items stored in a refrigerated compartment by calculating periodic variations in temperature of the compartment (see claims 19-20). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to calculate the load using periodic temperature variation calculations for each compartment as taught by Boer in order to optimize compressor control by matching cooling capacity to the required cooling load. 
	As to claim 4, Boer utilizes the calculated temperature variation for further processing (for example see paragraphs 33 and 41) and thus inherently includes a memory configured to store the calculated variation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied above, and further in view of Oyabu (JP 04-363532, see attached English abstract). 
	As to claim 6, Sung does not explicitly teach increasing a cooling ability when a temperature variation is less than a reference value. However, Oyabu teaches increasing a thermal conditioning power when a temperature variation is less than a target value in order to meet a required load demand (see English abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to operate as claimed and taught by Oyabu by increasing a . 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Oyabu as applied above, and further in view of Boer and Chung.
	As to claims 7-9, Sung teaches calculating the load of each compartment 31-32, but is silent in regards to the specific manner in which the load is calculated. However, Boer teaches that it is known to determine a load accumulation amount of items stored in a refrigerated compartment by calculating periodic variations in temperature of the compartment (see claims 19-20). Furthermore, Chung teaches that the required capacity for meeting the load is dependent on external temperature and an operation state of the refrigerator (paragraph 64). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to determine the cooling load based on temperature variation as taught by Boer and also based on external temperature and an operation state of the refrigerator as taught by Chung in order to accurately determine the required cooling capacity necessary to meet the existing cooling load. 
	Sung, as modified, does not explicitly teach changing cooling ability based on a set step range of the calculated load. However, the examiner takes Official Notice that it is well-known in the art to provide stepped cooling capacity changes for increases in cooling load. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Sung to set a step range and .  

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied above, and further in view of Mustafic (US 2018/0376534).
	As to claims 10 and 12, Sung does not explicitly teach the processor receiving and transmitting temperature information using downlink control information and a 5G network as claimed. However, Mustafic teaches that it is known to manage refrigerators using downlink control information and a 5G network (paragraphs 123 and 171). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to utilize downlink control information and a 5G network as claimed and taught by Mustafic because it would provide an effective means of control for remotely managing the refrigerator from a centralized location. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Mustafic as applied above, and further in view of Zhang (US 2019/0068268).
	As to claim 11, Sung does not explicitly teach any particular network connection protocol. However, Zhang teaches communicating over a wireless network using SSB, PUSCH, DM-RS, and QCLed in the manner as claimed (paragraphs 14, 52, 93, 99, and 154). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to provide network connectivity in the manner as claimed so as to provide secure and reliable wireless communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763